Citation Nr: 9935882	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for service 
connected migraine headaches.  The veteran testified before a 
Member of the Board of Veterans' Appeals at a Travel Board 
hearing in July 1999 at the RO.

The March 1998 rating decision also denied service connection 
for chloracne on a new and material basis, and granted 
service connection for bilateral hearing loss and tinnitus, 
and assigned non-compensable ratings to each of those 
service-connected disabilities.  Since a notice of 
disagreement was not received as to the issues of chloracne, 
bilateral hearing loss, and tinnitus, these issues are not in 
appellate status and before the Board at this time.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's migraine 
headaches, which occur two to three times per week, are 
productive of pain and transient loss of vision.

2.  The veteran's service-connected migraine headaches have 
not been shown to be manifested by characteristic prostrating 
attacks occurring on an average once per month over the last 
several months.





CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Part 4, 
Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that the  veteran's service 
medical records show that he underwent neurological 
evaluation for intermittent headaches with associated blind 
spots in the left eye after sustaining a laceration of the 
scalp.  At that time he reported a history of migraine dating 
back to childhood, including the use of Cafergot, for which 
he had had an EEG.  The veteran was originally granted 
service connection for migraine headaches in November 1972.  
At that time, the veteran's service-connected migraine 
headaches were evaluated at 10 percent disabling.  The RO 
noted that no residual disabilities were noted on examination 
other than the veteran suffered from classical vascular 
headaches with accompanying transient loss of vision which 
occurred two to three times per week.  The RO noted that the 
veteran's migraine headaches did not prevent him from the 
performance of his employment.

The veteran's 10 percent rating for his service-connected 
migraine headaches was thereafter confirmed and continued in 
rating decisions dated June 1974 and August 1977.

In January 1998, the veteran submitted a claim for an 
increased rating for his migraine headaches.  The veteran 
contended that he suffered from incapacitating headaches, no 
less than twice monthly, with as many as 10 prostrating 
headaches per month.

VA outpatient records dated in January 1998 noted the 
veteran's history of headaches since service, lasting from 
several minutes to hours, with occasional nausea.  No visual 
disturbance was reported.  The records do not reflect that he 
was placed on a medication regimen specific to migraines.  

A review of the more recent medical evidence shows that the 
veteran's October 1989 computerized tomography (CT) scan of 
the head was negative.  In addition, the veteran's December 
1993 magnetic resonance imaging (MRI) of the head revealed 
abnormal bright signal involving the right maxillary and 
ethmoid sinuses as well as mucoperiosteal thickening in the 
sphenoid sinus and right side of the frontal sinus.  The 
brain parenchyma was unremarkable.  The impression was that 
the findings were most consistent with sinusitis involving 
the right maxillary , ethmoid, sphenoid and frontal sinus, 
right greater than left.  

The veteran was afforded a VA neurological examination in 
March 1998.  The examiner noted that the veteran stated that 
he had no warning for the migraine headaches and that there 
was no visual aura associated with the headaches.  The 
veteran reported that this headaches most frequently start on 
the left side and that he takes up to six or seven Aspirin 
for his headaches.  The veteran reported that his headaches 
sometimes only last fifteen to twenty minutes, but may last 
six, eight, or twelve hours.  The veteran reported that he 
does not call in sick to work when he has headaches, but goes 
to work with the headaches.  Physical examination of the 
veteran revealed that he was in no acute distress.  
Neurological examination including cranial nerves, motor and 
sensory testing and cerebellar testing, was within normal 
limits.  The diagnosis was migraine headaches, 
nonprostrating.

In a March 1998 rating decision, the RO denied the veteran's 
claim for an increased rating for service-connected migraine 
headaches, based upon the results of the March 1998 VA 
examination.  The RO stated that a higher evaluation of 30 
percent was not warranted unless evidence demonstrated 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

The veteran submitted a notice of disagreement in August 
1998, wherein he contended that the March 1998 medical 
examiner's report was inaccurate.  Specifically, the veteran 
indicated that he did experience a visual aura associated 
with his migraines, whereas the examiner indicated that there 
was no visual aura associated with the headaches.  The 
veteran also contended that his headaches are prostrating in 
contrast to the examiner's diagnosis of nonprostrating 
migraine headaches.  

The veteran was afforded a Travel Board Hearing before a 
member of the Board of Veterans' Appeals in July 1999.  At 
that time, the veteran testified that he does not currently 
seek regular medical treatment for his headaches because the 
VA doctors have told him that there is nothing they can do 
for him, and that there is no reason to continue treatment 
unless something new comes up.  The veteran testified that 
the doctors have told him to take Aspirin for his headaches.  
The veteran stated that he tried Cafergot for his headaches 
in the beginning, but that it did not work.  The veteran 
stated that Aspirin only helps sometimes.  The veteran 
testified that his doctors have not recommended a course of 
Imitrex or Excedrin Migraine for his headaches.  The veteran 
testified that he experiences an aura or obstruction of 
vision associated with his headaches.  The veteran testified 
that he used to take a day off from work because of his 
headaches, but that he currently does not miss work due to 
his headaches, although sometimes he stops what he is doing, 
takes Aspirin, and tries to relax for a minute.  The veteran 
considers his headaches to be prostrating.

The veteran testified that he has a headache at least once 
per day, and that once or twice per week his headaches are of 
the prostrating, or incapacitating type.  Nausea occasionally 
accompanies the veteran's severe headaches.

During the hearing, the veteran submitted two lay statements 
and a log showing the frequency and duration of his 
headaches.  In this regard, the veteran also submitted a 
written waiver of regional office consideration of the 
additional evidence.  The veteran's former wife submitted a 
statement dated June 1999 indicating that the veteran was 
constantly plagued with headaches.  In addition, Jay Levens 
submitted a statement in July 1999 indicating that he has 
known the veteran since 1981 and during that time the veteran 
has suffered through several episodes of headaches.  The 
veteran's log shows that he suffers from headaches almost 
every day and that his headaches are anywhere from fifteen 
minutes in duration up to a couple of hours.

Currently, as noted above, the veteran contends that his 
service-connected migraines are more disabling than 
represented by the assigned 10 percent rating.  The 
evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4, § 
4.124a, Diagnostic Code 8100 (1999) provides ratings for 
migraine headaches.  Specifically, Diagnostic Code 8100 
(Migraine) provides for a maximum evaluation of 50 percent 
for migraine headache when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is warranted 
for migraine, with characteristic prostrating attacks 
occurring on an average once a month over last the last 
several months.  A 10 percent rating is warranted, with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months. 38 C.F.R. Part 4, Code 8100 
(1999).

In this case, the medical evidence shows that the veteran's 
headaches are nonprostrating, and that he has not been 
prescribed medication such as Imitrex or Excedrin Migraine 
specifically for his migraines.  Although the veteran 
considers his severe migraines to be prostrating, they are 
not characteristic of economic inadaptability, as he does not 
take days off from work as a result of his migraine 
headaches.  Moreover, a review of the entire record indicates 
that the veteran's symptomatology and frequency of migraine 
headaches at the time of the original grant of service 
connection in 1972 is essentially the same as the current 
symptomatology and frequency of migraine headaches.  
Specifically, the medical evidence in 1972 included a 
diagnosis of classical vascular headaches with accompanying 
transient loss of vision which occurs from two to three times 
per week.  The veteran's recent hearing testimony in July 
1999 indicated that he currently suffers from severe 
migraines once or twice per week.

In addition, a review of the veteran's outpatient treatment 
records along with the recent VA examination does not show 
that an examiner who has examined the veteran has advised him 
to stay in bed, at home, or otherwise indicated prostration 
associated with his symptomatology and, as noted above, 
neurological examinations have been essentially negative.  
Additionally, the Board notes that subjective complaints of 
pain in the absence of clinical indicia or other objective 
corroboration does not rise to the level of more nearly 
approximating the criteria for a 30 percent rating. 
Therefore, the claim must be denied.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for migraine headaches 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Part 4, Diagnostic Code 8100 (1999).  

The preponderance of the evidence is against the claim for an 
increased rating for migraine headaches.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for migraine headaches is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

